DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 10/28/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1, 4, 6, 13, and 20 have been amended.
The objections to the claim(s) 1, 4, 6, 13, and 20 have been withdrawn in view of the amendments received on 10/28/2022.
The objections to the specification have been withdrawn in view of the amendments received on 10/28/2022.
The 35 U.S.C § 103 rejection to claim(s) 1-20 have been fully considered in view of the amendments received on 10/28/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 10/28/2022


Regarding independent claim(s) 1, 6, and 13:

Applicant’s arguments (Remarks, Page 23: ¶ 3), filed 10/28/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Krull et al. (US PGPUB No. 20160325674 A1) fails to disclose the mechanical coupling comprises a compressible material configured to compress in response to force at the user interface, and the input device of the user interface is configured to be actuated thought the enclosure of the interface module when force is provided to press the mechanical coupling to transmit force to the sensor. In addition, Mazuir et al. (US PGPUB No. 20210370824 A1) fails to explicitly disclose to compress in response to force at the user interface; and wherein the input device of the user interface is configured to be actuated thought the enclosure of the interface module when force is provided to press the mechanical coupling to transmit force to the sensor. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Krull et al., in view of Mazuir et al., and further in view of Lisseman et al. (US PGPUB No. 2011130128587 A1).

Applicant’s arguments (Remarks, Page 23: ¶ 4 to Page 24: ¶ 2), filed 10/28/2022, with respect to the rejection(s) of claim(s) 6 and 13 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Krull et al. fails to disclose wherein the projection of the light guide comprises a light-transmissive resin material that extends into the depression of the recess in the inner surface of the cover. In addition, Mazuir et al. fails to explicitly disclose the projection of the light guide comprises a light-transmissive resin material that extends into the depression of the recess in the inner surface of the cover. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 24: ¶ 3), filed 10/28/2022, with respect to the rejection(s) of claim(s) 1, 6, and 13 under 35 U.S.C § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claim(s) 2-5, 7-12, and 14-20:

Applicant’s arguments (Remarks, Page 25: ¶ 4), filed 10/28/2022, with respect to the rejection(s) of claim(s) 2-5, 7-12, and 14-20 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 6, and 13 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive; as expressed below.
	

Regarding independent claim(s) 1, 6, and 13:

Applicant argues (Remarks, Page 25, ¶ 1-2), “The suggestion to make the combination of Krull and Mazuir and/or Whitehead has been taken from the Applicants’ own specification (using hindsight), which is improper.
To transform the combination of Krull and Mazuir and/or Whitehead to the ‘component’ configured to provide/present ‘a user interface’ recited in independent Claims 1, 6 and 13 (as amended) would require still further modification, and such modification is taught only by the Applicants’ own disclosure.”
The Examiner disagrees. In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull et al, US PGPUB No. 20160325674 A1, hereinafter Krull, in view of Mazuir et al., US PGPUB No. 20210370824 A1, hereinafter Mazuir, and further in view of Lisseman et al., US PGPUB No. 2011130128587 A1, hereinafter Lisseman.

Regarding claim 1, Krull discloses a vehicle interior component configured to provide a user interface system comprising at least one light source and configured to provide a user interface for interaction with a vehicle occupant in a vehicle (Krull; a vehicle interior component configured to provide a UI system [¶ 0020] comprising at least one light source and configured to provide a UI for interaction with an implicit vehicle occupant in a vehicle [¶ 0013-0014 and ¶ 0018], as illustrated within Fig. 1 and Fig. 2; wherein, the vehicle occupant is implicit, given that the environment of a vehicle is provided for at least one occupant [¶ 0020], as illustrated within Fig. 2) providing at least one vehicle system (Krull; providing at least one vehicle system [¶ 0013 and ¶ 0020]) comprising:
(a) a cover configured to present the user interface for the vehicle occupant (Krull; a vehicle providing at least one vehicle system, as addressed above, comprises a cover/layer(s) configured to present the UI for the implicit vehicle occupant [¶ 0013-0015], as illustrated within Fig. 1); and 
(d) an interface module comprising an enclosure (Krull; a vehicle providing at least one vehicle system, as addressed above, comprises an interface module comprising an enclosure (i.e. stacked arrangement) [¶ 0013-0015 and ¶ 0020], as illustrated by the stacked arrangement within Fig. 1 incorporated/enclosed within a surface of a vehicle interior within Fig. 2); 
wherein the enclosure is configured to enclose and support a light source for the user interface (Krull; wherein the enclosure (i.e. stacked arrangement) is configured to enclose and support a light source for the UI [¶ 0013-0015 and ¶ 0020], as illustrated within Fig. 1); 
wherein the user interface for the vehicle occupant comprises (1) a light display from at least one light source of the user interface system (Krull; the UI for the implicit vehicle occupant comprises a light display from at least one light source of the UI system [¶ 0013-0015 and ¶ 0020]).
Krull fails to disclose a user interface system comprising at least one sensor;
(b) a sensor configured to detect input from the vehicle occupant at or adjacent to the cover; 
(c) a mechanical coupling; and 
wherein the mechanical coupling is configured to transmit force at the user interface to the sensor; 
wherein the user interface for the vehicle occupant comprises (2) an input device connected to at least one sensor of the user interface system; 
wherein the mechanical coupling comprises a compressible material configured to compress in response to force at the user interface; and 
wherein the input device of the user interface is configured to be actuated thought the enclosure of the interface module when force is provided to press the mechanical coupling to transmit force to the sensor.
However, Mazuir teaches a vehicle interior component configured to provide a user interface system comprising at least one sensor and at least one light source and configured to provide a user interface for interaction with a vehicle occupant in a vehicle (Mazuir; a vehicle interior component [¶ 0028-0029] configured to provide a UI system comprising at least one sensor (i.e. input device) and at least one light source (i.e. output device) and configured to provide a UI for interaction with an implicit vehicle occupant in a vehicle [¶ 0030-0032], as illustrated within Fig. 2; moreover, 2D array of LED that form a display [¶ 0033] and force sensor [¶ 0049], as illustrated within Fig. 3 and Fig. 11; wherein, the vehicle occupant corresponding to a user [¶ 0028 and ¶ 0049-0050]) providing at least one vehicle system (Mazuir; providing at least one vehicle system [¶ 0028-0030]) comprising:
(a) a cover configured to present the user interface for the vehicle occupant (Mazuir; the vehicle system, as addressed above, comprises a cover/layer(s) configured to present the UI for the vehicle occupant [¶ 0049-0050], as illustrated within Fig. 11; moreover, LED forming a display involving multiple layers [¶ 0033 and ¶ 0043-0044]); 
(b) a sensor configured to detect input from the vehicle occupant at or adjacent to the cover (Mazuir; the vehicle system, as addressed above, comprises a sensor configured to detect input from the vehicle occupant at or adjacent to the cover/layer(s) [¶ 0030-0031 and ¶ 0049-0050]); 
(c) a mechanical coupling (Mazuir; the vehicle system, as addressed above, comprises a mechanical coupling [¶ 0043-0045]; moreover, touch sensor circuitry [¶ 0047 and ¶ 0049-0051]); and 
wherein the mechanical coupling is configured to transmit force at the user interface to the sensor (Mazuir; the mechanical coupling, as addressed above, is configured to transmit force at the UI to the sensor [¶ 0031 and ¶ 0049-0050]); 
wherein the user interface for the vehicle occupant comprises (1) a light display from at least one light source of the user interface system and (2) an input device connected to at least one sensor of the user interface system (Mazuir; the UI for the vehicle occupant comprises a light display from at least one light source of the UI system [¶ 0032-0034] and an input device connected to at least one sensor of the user interface system [¶ 0031 and ¶ 0049-0050]; moreover, display device [¶ 0040-0041] associated with graphics [¶ 0055-0057] and LEDs [¶ 0033]); 
wherein the mechanical coupling comprises a compressible material configured to compress in response to force (Mazuir; the mechanical coupling, as addressed above, comprises a compressible material [¶ 0042] to compress in response to force [¶ 0049-0050], as illustrated within Fig. 11; wherein a compression material corresponds to a flexible region [¶ 0042, ¶ 0049, and ¶ 0063-0064], as illustrated within Fig. 11 and Fig. 22; and although, Fig. 22 corresponds to a storage area, Fig. 22 also corresponds to a display and a tactile component).
Krull and Mazuir are considered to be analogous art because both pertain to generating and/or managing data in relation with providing data to a user, wherein one or more electrical units are utilized in order to produce a visual effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull, to incorporate a vehicle interior component configured to provide a user interface system comprising at least one sensor and at least one light source and configured to provide a user interface for interaction with a vehicle occupant in a vehicle providing at least one vehicle system comprising: a cover configured to present the user interface for the vehicle occupant; a sensor configured to detect input from the vehicle occupant at or adjacent to the cover;  a mechanical coupling; and wherein the mechanical coupling is configured to transmit force at the user interface to the sensor; wherein the user interface for the vehicle occupant comprises a light display from at least one light source of the user interface system and an input device connected to at least one sensor of the user interface system; wherein the mechanical coupling is configured to compress in response to force at the user interface (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).
Krull as modified by Mazuir fails to disclose to compress in response to force at the user interface; and 
wherein the input device of the user interface is configured to be actuated thought the enclosure of the interface module when force is provided to press the mechanical coupling to transmit force to the sensor.
However, Lisseman teaches wherein the mechanical coupling is configured to transmit force at the user interface to the sensor (Lisseman; the mechanical coupling is configured to transmit force/pressure at the UI (i.e. decorative surface and/or light guide) to the sensor (i.e. pressure sensitive modules) [¶ 0051 and ¶ 0054-0055]; moreover, the light guide may also be configured to act as a force concentrator by having stiffness and other mechanical properties which facilitate registration of the pressure applied to the cover through to the underlying pressure sensitive layer [¶ 0053]; wherein, the user interface comprises pressure sensitive and haptic systems [¶ 0044-0045]); 
wherein the user interface for the vehicle occupant comprises (2) an input device connected to at least one sensor of the user interface system (Lisseman; the UI for the vehicle occupant comprises an input device connected to at least one sensor of the UI system [¶ 0044-0045], as illustrated within Fig. 1); 
wherein the mechanical coupling comprises a compressible material configured to compress in response to force at the user interface (Lisseman; the mechanical coupling comprises a compressible material configured to compress in response to force/pressure at the UI [¶ 0051 and ¶ 0053-0054]); and 
wherein the input device of the user interface is configured to be actuated thought the enclosure of the interface module when force is provided to press the mechanical coupling to transmit force to the sensor (Lisseman; the input device of the UI is configured to be actuated thought the enclosure of the interface module when force/pressure is provided to press the mechanical coupling to transmit force/pressure to the sensor [¶ 0051 and ¶ 0053-0054]; wherein, a user presses on the illumination characteristic and the location and amount of pressure registered  by the underlying pressure sensitive layer [¶ 0065-0066]).
Krull in view of Mazuir and Lisseman are considered to be analogous art because they pertain to generating and/or managing data in relation with providing data to a user, wherein one or more electrical units are utilized in order to produce a visual effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir, to incorporate wherein the mechanical coupling is configured to transmit force at the user interface to the sensor; wherein the user interface for the vehicle occupant comprises (2) an input device connected to at least one sensor of the user interface system; wherein the mechanical coupling comprises a compressible material configured to compress in response to force at the user interface; and wherein the input device of the user interface is configured to be actuated thought the enclosure of the interface module when force is provided to press the mechanical coupling to transmit force to the sensor (as taught by Lisseman), in order to provide feedback to a user in a manner that is not distracting (Lisseman; [¶ 0004-0006]).

Regarding claim 2, Krull in view of Mazuir and Lisseman further discloses the component of Claim 1 further comprising a light guide formed from a resin material (Mazuir; a light guide formed from a plastic/polymer (i.e. resin) material [¶ 0041-0043]; additionally, light guide components [¶ 0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate a light guide formed from a resin material (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 3, Krull in view of Mazuir and Lisseman further discloses the component of Claim 1 further comprising an interface configured to move from a default position to a depressed position to compress the mechanical coupling (Mazuir; an interface configured to move from a default position to a depressed position to compress the mechanical coupling [¶ 0049-0050], as illustrated within Fig. 11; wherein, a depression and compression corresponds to a flexed region, as illustrated within Fig. 11; additionally, raise and lower layer [¶ 0063-0064], as illustrated within Fig. 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate an interface configured to move from a default position to a depressed position to compress the mechanical coupling (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 4, Krull in view of Mazuir and Lisseman further discloses the component of Claim 1 wherein the mechanical coupling comprises at least one of (a) urethane; (b) silicone; and/or (c) foam (Mazuir; the mechanical coupling, as addressed above, comprises vinyl or plastic (i.e. urethane or silicone) [¶ 0031, ¶ 0035-0036, and ¶ 0039]; additionally, light guided film associated with a flexible sheet of polymer and plastic layer(s) [¶ 0041-0043, ¶ 0045, and ¶ 0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the mechanical coupling comprises at least one of urethane or silicone (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 5, Krull in view of Mazuir and Lisseman further discloses the component of Claim 1 wherein the mechanical coupling comprises a top layer and a bottom layer (Mazuir; the mechanical coupling, as addressed within the parent claim(s), comprises a top layer and a bottom layer [¶ 0049-0050 and ¶ 0063-0064], as illustrated by the boundaries of a layer(s) within Fig. 11 and Fig. 22; wherein, a top and bottom corresponds to a upper and lower boundaries, as illustrated within Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the mechanical coupling comprises a top layer and a bottom layer (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 1, due to the similarities claim 6 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 6; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Krull discloses the cover is configured to cover the light source (Krull; the cover/layer(s) is configured to cover the light source [¶ 0013-0015 and ¶ 0020], as illustrated within Fig. 1).
Krull fails to explicitly disclose (b) a light guide configured to allow transmission of light from the at least one light source to the light display for the user interface wherein the user interface for the vehicle occupant comprises (1) a light display from at least one light source of the user interface system and (2) an input device connected to at least one sensor of the user interface system; 
wherein the cover is configured to cover the light guide; 
wherein the light guide comprises a projection and the cover comprises a recess;
wherein the recess comprises a depression in an inner surface of the cover; and 
wherein the projection of the light guide comprises a light-transmissive resin material that extends into the depression of the recess in the inner surface of the cover.  
However, Mazuir teaches (b) a light guide configured to allow transmission of light from the at least one light source to the light display for the user interface wherein the user interface for the vehicle occupant (Mazuir; a light guide configured to allow transmission of light from the at least one light source to the light display for the UI wherein the UI for the vehicle occupant [¶ 0041-0043], as illustrated within Fig. 6; additionally, light guide components [¶ 0034]) comprises (1) a light display from at least one light source of the user interface system (Mazuir; the UI for the vehicle occupant, as addressed above, comprises a light display from at least one light source of the user interface system [¶ 0033-0034]; moreover, output (display) device [¶ 0032]) and (2) an input device connected to at least one sensor of the user interface system (Mazuir; the UI for the vehicle occupant, as addressed above, comprises an input device connected to at least one sensor of the user interface system [¶ 0031 and ¶ 0049-0050], as illustrated within Fig. 6); 
wherein the cover is configured to cover the light guide (Mazuir; the cover/layer(s) is configured to cover the light guide [¶ 0033-0034, ¶ 0041-0042, and ¶ 0049]); 
wherein the light guide comprises a projection and the cover comprises a recess (Mazuir; the light guide, as addressed above, comprises a projection and the cover/layer(s) comprises a recess (i.e. opening(s)) [¶ 0041-0042 and ¶ 0046], as illustrated within Fig. 6; wherein, a recess corresponds flex space [¶ 0063-0064], as illustrated within Fig. 22; additionally, projector in relation with producing images [¶ 0035-0037 and ¶ 0039]; and although, Fig. 22 corresponds to a storage area, Fig. 22 also corresponds to a display and a tactile component); and
wherein the recess comprises a depression in an inner surface of the cover (Mazuir; the recess comprises a depression in an inner surface of the cover [¶ 0063-0064], as illustrated within Fig. 22).
Krull and Mazuir are considered to be analogous art because both pertain to generating and/or managing data in relation with providing data to a user, wherein one or more electrical units are utilized in order to produce a visual effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull, to incorporate a light guide configured to allow transmission of light from the at least one light source to the light display for the user interface wherein the user interface for the vehicle occupant comprises a light display from at least one light source of the user interface system and an input device connected to at least one sensor of the user interface system; wherein the cover is configured to cover the light guide; wherein the light guide comprises a projection and the cover comprises a recess; and wherein the recess comprises a depression in an inner surface of the cover (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).
Krull as modified by Mazuir fails to disclose wherein the projection of the light guide comprises a light-transmissive resin material that extends into the depression of the recess in the inner surface of the cover.
However, Lisseman teaches wherein the light guide comprises a projection and the cover comprises a recess (Lisseman; the light guide comprises a projection and the cover [¶ 0049-0050] comprises a recess [¶ 0068-0070], as illustrated within Fig. 16);
wherein the recess comprise a depression in an inner surface of the cover (Lisseman; the recess, as addressed above, comprise a depression in an inner surface of the cover [¶ 0068-0070], as illustrated within Fig. 16); and
wherein the projection of the light guide comprises a light-transmissive resin material that extends into the depression of the recess in the inner surface of the cover (Lisseman; the projection of the light guide, as addressed above, comprises a light-transmissive resin material [¶ 0050] that extends into the depression of the recess in the inner surface of the cover [¶ 0068-0070], as illustrated within Fig. 16).
Krull in view of Mazuir and Lisseman are considered to be analogous art because they pertain to generating and/or managing data in relation with providing data to a user, wherein one or more electrical units are utilized in order to produce a visual effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir, to incorporate wherein the light guide comprises a projection and the cover comprises a recess; wherein the recess comprise a depression in an inner surface of the cover; and wherein the projection of the light guide comprises a light-transmissive resin material that extends into the depression of the recess in the inner surface of the cover (as taught by Lisseman), in order to provide non-distracting feedback to a user (Lisseman; [¶ 0004-0006]).
(further refer to the rejection of claim 1)

Regarding claim 7, Krull in view of Mazuir and Lisseman further discloses the component of Claim 6 wherein the cover is molded on the light guide (Mazuir; the cover/layer(s) is/are molded on the light guide [¶ 0041-0042], as illustrated within Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the cover is molded on the light guide (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 8, Krull in view of Mazuir and Lisseman further discloses the component of Claim 6 wherein an inner surface of the cover is coupled to the projection of the light guide (Mazuir; an inner surface of the cover/layer(s) is coupled to the projection of the light guide [¶ 0034 and ¶ 0041-0042]; wherein, a recess corresponds flex space [¶ 0063-0064], as illustrated within Fig. 22; additionally, projector in relation with producing images [¶ 0035-0037]; moreover, output of projector [¶ 0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate an inner surface of the cover is coupled to the projection of the light guide (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 9, Krull in view of Mazuir and Lisseman further discloses the component of Claim 6 wherein the projection comprises an angled surface (Mazuir; the projection comprises a perpendicular (i.e. angled) surface [¶ 0041-0042 and ¶ 0035-0036]; wherein illustrated within Figs. 5 and 6, light is projected perpendicularly from a light source to an output surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the projection comprises an angled surface (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 11, Krull in view of Mazuir  and Lisseman further discloses the component of Claim 6 further comprising a button (Mazuir; a button [¶ 0031 and ¶ 0049], as illustrated within Fig. 2 and Fig. 11); 
wherein the cover is configured to prevent visibility of the button when the at least one light source is off (Mazuir; the cover/layer(s) is configured to prevent/hide visibility of the button (i.e. press feature) when the at least one light source is off [¶ 0042 and ¶ 0049], as illustrated within Fig. 11; wherein, light openings are invisible [¶ 0042] when the light source is off corresponding to a smooth solid appearance with no backlighting [¶ 0051-0053], as illustrated within Figs. 12-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate a button; wherein the cover is configured to prevent visibility of the button when the at least one light source is off (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 12, Krull in view of Mazuir and Lisseman further discloses the component of Claim 6 wherein the light guide with the projection is formed from a resin material (Mazuir; the light guide, as addressed within the parent claim(s), with the projection is formed from a plastic/polymer (i.e. resin) material [¶ 0041-0043]; additionally, light guide components [¶ 0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the light guide with the projection is formed from a resin material (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 1, due to the similarities claim 13 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 13; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Krull fails to explicitly discloses a composite structure comprising a cover and a module; 
wherein the cover comprises a surface; 
wherein the module comprises an integrated light guide; 
wherein the light guide of the module is configured to allow transmission of light from the at least one light source to the surface of the cover to present the user interface; 
wherein the light guide of the module is configured to present a light display for the user interface; 
wherein the light source is configured to provide illumination to the light display for the user interface; 
wherein the module comprises a projection and the cover comprises a recess;
wherein the recess comprises a depression in an inner surface of the cover; and 
wherein the projection of the module comprises a light-transmissive resin material that extends into the depression in the inner surface of the cover.
However, Mazuir teaches a composite structure comprising a cover and a module (Mazuir; a composite/stacked structure comprising a cover/layer(s) and a module (i.e. light configuration) [¶ 0032-0033 and ¶ 0041-0042], as illustrated with Fig. 6); 
wherein the cover comprises a surface (Mazuir; the cover/layer(s) comprises a surface [¶ 0041-0043]; moreover, display layer [¶ 0044]); 
wherein the module comprises an integrated light guide (Mazuir; the module (i.e. light configuration) comprises an intergrated light guide [¶ 0041-0043]); 
wherein the module is integrated with the light guide of the module and configured to allow transmission of light from the at least one light source to the surface of the cover to present the user interface (Mazuir; the module (i.e. light configuration) is integrated with the light guide of the module (i.e. light configuration) and configured to allow transmission of light from the at least one light source to the surface of the cover to present the UI [¶ 0041-0042], as illustrated within Fig. 6); 
wherein the light guide of the module is configured to present a light display for the user interface (Mazuir; the light guide of the module (i.e. light configuration) is configured to present a light display for the UI [¶ 0032-0033 and ¶ 0049]); 
wherein the light source is configured to provide illumination to the light display for the user interface (Mazuir; the light source is configured to provide illumination to the light display for the UI [¶ 0032-0033 and ¶ 0049], as illustrated within Fig. 6; moreover, LED [¶ 0041-0042]);
wherein the module comprises a projection and the cover comprises a recess (Mazuir; the module (i.e. light configuration) comprises a projection and the cover/layer(s) comprises a recess [¶ 0041-0042 and ¶ 0046], as illustrated within Fig. 6; wherein, a recess corresponds flex space [¶ 0063-0064], as illustrated within Fig. 22; still further, projector in relation with producing images upon a surface [¶ 0035-0037 and ¶ 0039]; and although, Fig. 22 corresponds to a storage area, Fig. 22 also corresponds to a display and a tactile component); and
wherein the recess comprises a depression in an inner surface of the cover (Mazuir; the recess comprises a depression in an inner surface of the cover [¶ 0063-0064], as illustrated within Fig. 22).
Krull and Mazuir are considered to be analogous art because both pertain to generating and/or managing data in relation with providing data to a user, wherein one or more electrical units are utilized in order to produce a visual effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull, to incorporate a composite structure comprising a cover and a module; wherein the cover comprises a surface; wherein the module comprises a light guide; wherein the module is integrated with the light guide of the module and configured to allow transmission of light from the at least one light source to the surface of the cover to present the user interface; wherein the light guide of the module is configured to present a light display for the user interface; wherein the light source is configured to provide illumination to the light display for the user interface; wherein the module comprises a projection and the cover comprises a recess; and wherein the recess comprises a depression in an inner surface of the cover (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).
Krull as modified by Mazuir fails to disclose wherein the projection of the module comprises a light-transmissive resin material that extends into the depression in the inner surface of the cover.
However, Lisseman teaches wherein the light guide comprises a projection and the cover comprises a recess (Lisseman; the module (i.e. light guide) comprises a projection and the cover [¶ 0049-0050] comprises a recess [¶ 0068-0070], as illustrated within Fig. 16);
wherein the recess comprise a depression in an inner surface of the cover (Lisseman; the recess, as addressed above, comprise a depression in an inner surface of the cover [¶ 0068-0070], as illustrated within Fig. 16); and
wherein the projection of the module comprises a light-transmissive resin material that extends into the depression of the recess in the inner surface of the cover (Lisseman; the projection of the module (i.e. light guide), as addressed above, comprises a light-transmissive resin material [¶ 0050] that extends into the depression in the inner surface of the cover [¶ 0068-0070], as illustrated within Fig. 16).
Krull in view of Mazuir and Lisseman are considered to be analogous art because they pertain to generating and/or managing data in relation with providing data to a user, wherein one or more electrical units are utilized in order to produce a visual effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir, to incorporate wherein the light guide comprises a projection and the cover comprises a recess; wherein the recess comprise a depression in an inner surface of the cover; and wherein the projection of the light guide comprises a light-transmissive resin material that extends into the depression of the recess in the inner surface of the cover (as taught by Lisseman), in order to provide non-distracting feedback to a user (Lisseman; [¶ 0004-0006]).
(further refer to the rejection of claim 1)

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 2, due to the similarities claim 14 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 14.

Regarding claim 15, Krull in view of Mazuir and Lisseman further discloses the component of Claim 13 wherein the cover is configured to cover the light guide (Mazuir; the cover/layer(s) is/are configured to cover the light guide [¶ 0034 and ¶ 0041-0042], as illustrated within Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the cover is configured to cover the light guide (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 16, Krull in view of Mazuir and Lisseman further discloses the component of Claim 13 further comprising a cover assembly comprising the cover (Mazuir; a cover/layer(s) assembly comprising the cover [¶ 0043-0044], as illustrated within Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate a cover assembly comprising the cover (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 17, Krull in view of Mazuir and Lisseman further discloses the component of Claim 13 wherein the projection comprises a height and the cover comprises a thickness (Mazuir; the projection comprises an implicit (dimensional) height and the cover/layer(s) comprises an implicit (dimensional) thickness/width [¶ 0035-0036, ¶ 0040, and ¶ 0042]; moreover, multi-dimensional array of LEDs comprising height and width [¶ 0033 and ¶ 0047]); 
wherein the thickness is generally greater than the height (Mazuir; the implicit (dimensional) thickness/width is (relatively) generally greater than the height [¶ 0035-0036, ¶ 0040, and ¶ 0042]; wherein, an aspect of dimension is illustrated (by a side view) within Fig. 6 [¶ 0041-0042] and (by an overhead view) within Fig. 9 [¶ 0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the projection comprises a height and the cover comprises a thickness; wherein the thickness is generally greater than the height (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 18, Krull in view of Mazuir and Lisseman further discloses the component of Claim 13 wherein the module comprises a light module (Mazuir; the module (i.e. light configuration) comprises a light module [¶ 0041-0042 and ¶ 0046], as illustrated within Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the module comprises a light module (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 19, Krull in view of Mazuir and Lisseman further discloses the component of Claim 13 wherein the module is integrally formed with the light guide (Mazuir; the module (i.e. light configuration) is integrally formed with the light guide [¶ 0041-0042 and ¶ 0046], as illustrated within Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the module is integrally formed with the light guide (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).

Regarding claim 20, Krull in view of Mazuir and Lisseman further discloses the component of Claim 13 wherein the module comprises an absorber configured to at least one of (a) absorb sound; (b) absorb vibration; (c) and/or absorb assembly tolerance (Mazuir; the module (i.e. light configuration) comprises an absorber configured to absorb assembly tolerance (i.e. recess/opening associated with a flexible surface/material) [¶ 0063-0064]; additionally, force sensor, wherein a force sensor is implicit absorbent of pressure corresponding to an assembly tolerance, given the flexible surface/material [¶ 0045-0046 and ¶ 0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the module comprises an absorber configured to absorb assembly tolerance (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Mazuir and Lisseman as applied to claim(s) 6 above, and further in view of Whitehead et al., US PGPUB No. 20210188091 A1, hereinafter Whitehead.

Regarding claim 10, Krull in view of Mazuir and Lisseman further discloses the projection comprises an angled surface component of Claim 6 wherein the cover comprises a plastic (Mazuir; the cover/layer(s) comprises a plastic [¶ 0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the cover comprises a plastic (as taught by Mazuir), in order to provide information to a user in flexible and aesthetically appealing manner (Mazuir; [¶ 0003-0005]).
Krull as modified by Mazuir and Lisseman fails to disclose an injection molded thermoplastic elastomer.
However, Whitehead teaches wherein the cover comprises an injection molded thermoplastic elastomer (Whitehead; the cover/layer(s) comprises an injection molded thermoplastic elastomer (TPE) (i.e. thermoplastic rubbers, copolymers, physical mix of polymers (i.e. plastic and rubber)) [¶ 0025-0026 and ¶ 0028-0029]).
Krull in view of Mazuir and Lisseman and Whitehead are considered to be analogous art because they pertain to generating and/or managing data in relation with providing data to a user, wherein one or more electrical units are utilized in order to produce a visual effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Krull as modified by Mazuir and Lisseman, to incorporate the cover comprises an injection molded thermoplastic elastomer (as taught by Whitehead), in order to provide information to a user in an aesthetically appealing and tactile manner (Whitehead; [¶ 0003 and ¶ 0025]).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616